         Case 2:19-cv-00672-ANB Document 18 Filed 08/19/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GARY LYNN FISHER,                                   )
                                                    )
                     Plaintiff,                     )
                                                    )
               v.                                   )   Civil Action No. 19-672
                                                    )
COMMISSIONER OF SOCIAL SECURITY,                    )
                                                    )
                     Defendant.                     )


                                           ORDER

       AND NOW, this 19th day of August, 2020, upon consideration of Defendant’s Motion

for Summary Judgment (Doc. No. 15) filed in the above-captioned matter on October 30, 2019,

       IT IS HEREBY ORDERED that said Motion is DENIED.

       AND, further, upon consideration of Plaintiff’s Motion for Summary Judgment (Doc. No.

11) filed in the above-captioned matter on September 16, 2019,

       IT IS HEREBY ORDERED that said Motion is GRANTED. Accordingly, this matter is

hereby remanded to the Commissioner of Social Security (“Commissioner”) for further

evaluation under sentence four of 42 U.S.C. § 405(g) in light of this Order.

I.     Background

       Plaintiff Gary Lynn Fisher protectively filed a claim for Supplemental Security Income

under Title XVI of the Social Security Act (the “Act”), 42 U.S.C. §§ 1381-1383f, effective

February 25, 2013, claiming that he became disabled on January 1, 2008, due to back trouble, leg

problems, tendonitis, depression, and anxiety. (R. 21, 137-44, 179). After being denied initially

on September 19, 2013, Plaintiff sought, and obtained, a hearing before an Administrative Law

Judge (“ALJ”) on March 13, 2015. (R. 35-69, 86-89, 90-92). In a decision dated April 27, 2015,


                                                1
          Case 2:19-cv-00672-ANB Document 18 Filed 08/19/20 Page 2 of 7




ALJ Karl Alexander denied Plaintiff’s request for benefits. (R. 20-31). The Appeals Council

declined to review the ALJ’s decision on October 26, 2016. (R. 1-3). Plaintiff filed a timely

appeal with the United States District Court for the Western District of Pennsylvania on

December 19, 2016, at Civil No. 16-1884. On February 8, 2018, the Honorable Donetta W.

Ambrose remanded the case for further consideration. (R. 371-77).

       Upon remand, the Appeals Council vacated ALJ Alexander’s decision and remanded the

matter for a de novo review before an ALJ. (R. 378-81). The case was reassigned to ALJ Nikki

Hall. A second administrative hearing was held on March 26, 2019 (R. 298-342), and on April

8, 2019, ALJ Hall issued a decision again denying Plaintiff’s claim for benefits. (R. 282-91).

Plaintiff subsequently filed a timely appeal with this Court, and the parties have filed cross-

motions for summary judgment.

II. Standard of Review

       Judicial review of a social security case is based upon the pleadings and the transcript of

the record. See 42 U.S.C. § 405(g). The scope of review is limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner’s findings of fact. See Matthews v. Apfel, 239

F.3d 589, 592 (3d Cir. 2001) (noting that “‘[t]he findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, shall be conclusive’” (quoting 42 U.S.C.

§ 405(g))); Schaudeck v. Comm’r of Soc. Sec. Admin., 181 F.3d 429, 431 (3d Cir. 1999) (stating

that the court has plenary review of all legal issues, and reviews the ALJ’s findings of fact to

determine whether they are supported by substantial evidence).

       “Substantial evidence” is defined as “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate’” to support a conclusion. Plummer v.



                                                 2
          Case 2:19-cv-00672-ANB Document 18 Filed 08/19/20 Page 3 of 7




Apfel, 186 F.3d 422, 427 (3d Cir. 1999) (quoting Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir.

1995)). However, a “‘single piece of evidence will not satisfy the substantiality test if the

[Commissioner] ignores, or fails to resolve, a conflict created by countervailing evidence.’”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting Kent v. Schweiker, 710 F.2d 110,

114 (3d Cir. 1983)). “‘Nor is evidence substantial if it is overwhelmed by other evidence—

particularly certain types of evidence (e.g., that offered by treating physicians)—or if it really

constitutes not evidence but mere conclusion.’” Id.

       A disability is established when the claimant can demonstrate some medically

determinable basis for an impairment that prevents him or her from engaging in any substantial

gainful activity for a statutory twelve-month period. See Fargnoli v. Massanari, 247 F.3d 34, 38-

39 (3d Cir. 2001). “A claimant is considered unable to engage in any substantial gainful activity

‘only if his physical or mental impairment or impairments are of such severity that he is not only

unable to do his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy . . . .’”

Id. at 39 (quoting 42 U.S.C. § 423(d)(2)(A)).

       The Social Security Administration has promulgated regulations incorporating a five-step

sequential evaluation process for determining whether a claimant is under a disability as defined

by the Act. See 20 C.F.R. § 416.920. In Step One, the Commissioner must determine whether

the claimant is currently engaging in substantial gainful activity. See 20 C.F.R. §

416.920(a)(4)(i). If so, the disability claim will be denied. See Bowen v. Yuckert, 482 U.S. 137,

140 (1987). If not, the second step of the process is to determine whether the claimant is

suffering from a severe impairment. See 20 C.F.R. § 416.920(a)(4)(ii). “An impairment or

combination of impairments is not severe if it does not significantly limit [the claimant’s]



                                                  3
          Case 2:19-cv-00672-ANB Document 18 Filed 08/19/20 Page 4 of 7




physical or mental ability to do basic work activities.” 20 C.F.R. § 416.922. If the claimant fails

to show that his or her impairments are “severe," he or she is ineligible for disability benefits. If

the claimant does have a severe impairment, however, the Commissioner must proceed to Step

Three and determine whether the claimant’s impairment meets or equals the criteria for a listed

impairment. See 20 C.F.R. § 416.920(a)(4)(iii). If a claimant meets a listing, a finding of

disability is automatically directed. If the claimant does not meet a listing, the analysis proceeds

to Steps Four and Five.

        Step Four requires the ALJ to consider whether the claimant retains the residual

functional capacity (“RFC”) to perform his or her past relevant work, see 20 C.F.R. §

416.920(a)(4)(iv), and the claimant bears the burden of demonstrating an inability to return to

this past relevant work, see Adorno v. Shalala, 40 F.3d 43, 46 (3d Cir. 1994). If the claimant is

unable to resume his or her former occupation, the evaluation then moves to the fifth and final

step.

        At this stage, the burden of production shifts to the Commissioner, who must demonstrate

that the claimant is capable of performing other available work in the national economy in order

to deny a claim of disability. See 20 C.F.R. § 416.920(a)(4)(v). In making this determination,

the ALJ should consider the claimant’s RFC, age, education, and past work experience. See id.

The ALJ must further analyze the cumulative effect of all the claimant’s impairments in

determining whether he or she is capable of performing work and is not disabled. See 20 C.F.R.

§ 416.923.

III.    The ALJ's Decision

        In her April 8, 2019 decision, ALJ Hall, in applying the sequential evaluation process,

found that Plaintiff had not been engaged in substantial gainful activity since the application



                                                  4
           Case 2:19-cv-00672-ANB Document 18 Filed 08/19/20 Page 5 of 7




date, February 25, 2013. (R. 284). At Step Two, the ALJ found that Plaintiff had several

medically determinable impairments, including mild to moderate degenerative disease of the

lumbar spine with mild impingement on the traversing L5 nerve roots bilaterally; a history of

coronary artery disease, status post stent in 2006; obesity; primary osteoarthritis of both knees;

and reactive depression. (R. 284-85). However, she found that these impairments were not

severe because they did not significantly limit Plaintiff’s ability to perform basic work-related

activity for 12 consecutive months. Accordingly, she denied the request for benefits at Step Two

and found that Plaintiff was not disabled under the Act. (R. 285-91).

IV. Legal Analysis

       Plaintiff argues that the ALJ erred in finding him to be not disabled under the Act in two

primary ways. First, he alleges that ALJ Hall failed to explain how she found his impairments to

be non-severe in light of ALJ Alexander’s earlier decision finding Plaintiff’s mild to moderate

degenerative disc disease of the lumbar spine and remote history of coronary artery disease status

post stent to constitute severe impairments at Step Two of the sequential process. Plaintiff

further argues that, in any event, the ALJ employed an overly stringent standard in denying his

claim at Step Two. The Court agrees with Plaintiff’s second argument and will remand the case

for further consideration at Step Two and, if warranted, the remaining steps of the sequential

process.

       In order to meet the step two severity test, an impairment need only cause a slight

abnormality that has no more than a minimal effect on the ability to do basic work activities. See

S.S.R. 85-28, 1985 WL 56856 (S.S.A.); 20 C.F.R. § 416.922. The Third Circuit Court of

Appeals has explained that Step Two is a de minimus screening device to dispose of groundless

claims. See Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003); McCrea v.



                                                 5
          Case 2:19-cv-00672-ANB Document 18 Filed 08/19/20 Page 6 of 7




Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). It is not clear that the ALJ applied this

very lenient standard and, even assuming that she did apply the proper standard, substantial

evidence does not support her analysis in dismissing the case at Step Two.

       Given that Step Two constitutes only a de minimus threshold, it is generally not

appropriate for an ALJ, in making the Step Two determination, to engage in the type of weighing

and evaluation of the evidence employed here. See Magwood v. Comm'r of Soc. Sec., 417 Fed.

Appx. 130, 132–33 (3d Cir. 2008). Here, as in Magwood, the record certainly contains some

evidence that Plaintiff had significant limitations in his ability to do basic work activities,

including a treating physician’s opinion as to Plaintiff’s functional limitations suggesting more

restrictive limitations than those found by the ALJ. While the ALJ addressed this evidence, the

level of analysis in which she engaged is more appropriate at the later steps of the sequential

process than in determining whether Plaintiff met the de minimus standard of Step Two. See id.

Given that the ALJ did not indicate that she was employing the proper de minimus standard, it is

difficult for the Court to assume that she did based on the level of analysis in which she engaged.

It is also not clear that substantial evidence could support a finding that Plaintiff failed to meet

Step Two under the proper standard.

       The Third Circuit has cautioned that cases decided at Step Two “should be reviewed with

close scrutiny.” Perez v. Comm'r of Soc. Sec., 521 Fed. Appx. 51, 55 n.4 (3d Cir. 2013)

(quoting McCrea, 370 F.3d at 360). The ALJ’s decision here cannot withstand such close

scrutiny. The Court will therefore remand this case for re-evaluation as to whether Plaintiff has

met Step Two and, if necessary, evaluation of the remaining steps of the sequential process.1




1
       The Court offers no specific opinion as to the degree to which the ALJ should consider
the 2015 decision from ALJ Alexander in conducting the necessary analysis upon remand.

                                                   6
           Case 2:19-cv-00672-ANB Document 18 Filed 08/19/20 Page 7 of 7




V.       Conclusion

         In short, the Court finds that the ALJ’s decision is not supported by substantial evidence.

The Court hereby remands the case to the Commissioner for reconsideration consistent with this

Order.



                                                      s/Alan N. Bloch
                                                      United States District Judge




ecf:            Counsel of record




                                                  7
